Name: Council Regulation (EEC) No 2243/81 of 27 July 1981 on the supply of skimmed-milk powder via the UNHCR as emergency food aid for the Afghan refugees in Pakistan under Regulation (EEC) No 1310/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 81 Official Journal of the European Communities No L 219/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2243/81 of 27 July 1981 on the supply of skimmed-milk powder via the UNHCR as emergency food aid for the Afghan refugees in Pakistan under Regulation (EEC) No 1310/80 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Community has received a request for emergency food aid in skimmed-milk powder for the Afghan refugees in Pakistan ; whereas the situation justifies the supply of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 programme (*), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1311 /80 of 28 May 1980 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ^) provides for a reserve of 6 565 tonnes of skimmed-milk powder ; whereas certain quantities are still available under that reserve ; From the quantities of skimmed-milk powder still available in the context of the reserve provided for by Regulation (EEC) No 1311 /80 , 3 000 tonnes shall be allocated via the UNHCR as emergency food aid for the Afghan refugees in Pakistan . Article 2 The Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (!) OJ No L 134, 31 . 5 . 1980, p . 10 . (2 ) OJ No L 134, 31 . 5 . 1980, p . 12 .